DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
Claims 1 and 4-20 are pending, claims 2 and 3 having been cancelled and claims 11 and 14-20 having been withdrawn.
Claims 1, 4-10, 12 and 13 will be examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  the newly added recitation “wherein the head unit comprises a rotary connector…” should be placed at the end of the claim to avoid antecedent basis issues, particularly with respect to “the base assembly” recited in lines 8-9 where “a base assembly” has not been recited until line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/074766A1 to Von der Ohe (see machine translation).
As to claim 1, Von der Ohe discloses a wash system comprising: a head unit comprising a mounting structure (see Von der Ohe Fig. 3, ref.#59 and 60; machine translation page 15, line 608 where the cone and suction cups can be considered as the mounting structure) and one or more wash fluid lines for spraying a wash fluid into an engine (see Von der Ohe Fig. 3, ref.#2-4, 40-42 and 62-64; machine translation page 15, lines 615-617), the mounting structure defining an inner friction surface capable of contacting a front hub of the engine (see Von der Ohe Fig. 3, ref.#59, 60, machine translation page 15, lines 608-617); and a base assembly operably connected to the head unit, the base assembly configured to press the head unit towards the front hub and capable of fixing the inner friction surface against the front hub (see Von der Ohe machine translation page 16, lines 627-630 where base assembly, which includes the lifting device, is configured to press towards a front hub of an engine to fix the inner surface against the hub).
Von der Ohe further discloses that the head unit comprises a rotary connector wherein the rotary connector comprises a fixed member and a spinning member (see Von der Ohe machine translation page 15, lines 608-617 where the centering cone consists essentially of two parts, the rotating part (considered as the spinning member) and the support/carrier part (considered as the fixed member)); wherein the spinning member is fixed to the mounting structure (see Von der Ohe machine translation page 15, lines 612-614 where the cone and suction cups are fixed to the rotating part, which are considered as the mounting structure above); wherein the fixed member is attached to the base assembly to allow the head unit to rotate relative to the base assembly (see Von der Ohe Fig. 3 and machine translation pages 15-16, lines 608-642 where the fixed member includes the support/carrier part (believed to be ref.#69) with the arms for holding the nozzles, the drive block 56 and the drive 58 
As to claim 7, Von der Ohe discloses that the head unit defines a circumferential direction and wherein the one or more wash fluid lines includes a plurality wash fluid lines spaced along the circumferential direction (see Von der Ohe Figs. 1, 3, ref.#2-4, 40-42; machine translation page 16, lines 631-646).
As to claim 8, Von der Ohe discloses that the base assembly comprises a lifting device that pushes the centering cone onto the nose (read as stand and press unit) (see Von der Ohe machine translation page 16, lines 627-628).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015/074766A1 to Von der Ohe (see machine translation).
Von der Ohe is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 4, Von der Ohe discloses that the inner friction surface can have a frustoconical shape configured to match a shape of the front hub (see Von der Ohe Fig. 3, ref.#60 and 61).  To the extent that it could be argued that the shape disclosed by Von der Ohe is not a frustoconical shape, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).

Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) as applied to claims 1 and 8 above, and further in view of U.S. Patent App. Pub. No. 2010/0200023 to Giljohann et al.
Von der Ohe is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, Von der Ohe does not explicitly disclose that the mounting structure comprises a mounting pad defining the inner friction surface wherein the mounting pad is comprised of at least one of a rubber material or a silicone material. Giljohann discloses a similar wash system wherein rubber mounting pads are used to mount the wash system to the hub (see Giljohann paragraphs [0022]-[0023]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use rubber mounting pads as disclosed by Giljohann and the results would have been predictable (mounting a wash system to a hub).  Furthermore, Von der Ohe discloses suction cups and it is well-known in the art to use rubber material for suction cup material.
As to claim 6, Von der Ohe discloses that the rotary connector can defines an inlet for receiving the wash fluid and an outlet, wherein the outlet is fluidly connected to the one or more wash lines (see, e.g., Von der Ohe Fig. 1, ref.#27 and 28).  To the extent that it could be argued that Von der Ohe does not disclose the inlet and outlet to a rotary connector, Giljohann discloses a similar wash system wherein the head unit comprises a rotary connector wherein the rotary connector defines an inlet for receiving the wash fluid and an outlet wherein the outlet is fluidly connected to the wash lines (see, e.g., Giljohann Fig. 3 and 4, ref.#5, 8 and 9; paragraph [0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use rotary connector as disclosed by Giljohann and the results would have been predictable (rotating wash lines with hub to clean turbine engine).
As to claim 12, Von der Ohe discloses an embodiment wherein the stand can comprise a plurality of arms with the aid of joints that their height, distance and angle can be adapted to the engine (see Von der Ohe machine translation page 10, line 412 – page 11, line 423).  Said arms are considered a plurality of adjustable tension rods fully capable of contacting an interior surface of an outer nacelle of the engine.  Furthermore, the recitation “friction pad” is given its broadest reasonable interpretation and the ends of the arms can be considered friction pads since they can cause friction.  Also, Giljohann 
As to claim 13, the combination of Von der Ohe and Giljohann discloses that the arms can be equally spaced along the circumferential direction (see Von der Ohe Fig. 1, see also Giljohann Fig, 1 showing equal spacing in a circumferential direction of the arms).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) as applied to claim 1 above, and further in view of JP04-323409A to Nakamura et al. (see Abstract) or U.S. Patent No. 3,741,003 to Gunkel.
Von der Ohe is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 9 and 10, while Von der Ohe discloses that a press unit, Von der Ohe does not explicitly disclose that the press unit defines a longitudinal direction, wherein the press unit comprises a housing extending along the longitudinal direction and a rod, wherein the housing defines an opening along the longitudinal direction, wherein the rod is slidably received within the opening and wherein the press unit further comprises an elastic member positioned within the opening for providing a pressure to the rod and wherein the base assembly is operably connected to the head unit through the rod.  Use of telescopic spring arms to use as a press unit is known in the art and does not provide patentable significance (see, e.g., Nakamura Abstract and/or Gunkel col. 2, line 62 – col. 3, line 20).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a telescopic spring arm as the press unit for Von der Ohe to press the head unit to the surface and the results would have been predictable since telescopic spring arms are known in the art for pressing heads against a surface.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
The rejection to claim 1 has been rewritten to incorporate the previous rejections of claims 2 and 3 as well as to clarify how the cited prior art Von der Ohe discloses the recited claimed structural elements.
Regarding Applicant’s arguments that Von der Ohe fails to disclose a base assembly within the meaning of claim 1 by citing MPEP 2111 that “Claims must be given their broadest reasonable interpretation in light of the specification.” Applicant argues that the specification states that the base assembly comprises a stand and a press unit, wherein the press unit generally includes a housing, an opening, a rod slidably received within the opening, and an elastic member, (paras. [0027]-[0028]; FIGS. 1, 2, and 4) and that the structure of the centering cone is not described in the specification of Von der Ohe and is only depicted as a block missing half of a circle on one side of the block. Therefore, Applicant concludes that Von der Ohe fails to disclose a base assembly within the meaning of claim 1.  However, MPEP 2111 also requires that it is important not to import into a claim, limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment (see MPEP 2111.01(II)).  Claim 1 recites “a base assembly operably connected to the head unit, the base assembly configured to press the head unit towards the front hub to fix the inner friction surface against the front hub.”  Claim 1 does not recite a stand and a press unit, wherein the press unit generally includes a housing, an opening, a rod slidably received within the opening, and an elastic member.  In fact, claim 9 recites said limitations.  The base assembly recitation has been given its broadest reasonable interpretation.
Regarding Applicant’s arguments to the spinning member being fixed to the mounting structure and to the fixed member being attached to the base assembly to allow the head unit to rotate relative to the base assembly, as discussed in the revised rejection above, the mounting structure is considered as the cone and suction cups disclosed by Von der Ohe (see Von der Ohe Fig. 3, ref.#59 and 60; machine translation page 15, line 608 where the cone and suction cups can be considered as the mounting structure) and Von der Ohe discloses that the spinning member is fixed to the mounting structure (see Von der Ohe machine translation page 15, lines 612-614 where the cone and suction cups are fixed to the rotating part, which are considered as the mounting structure above).  Furthermore, Von der Ohe discloses that the fixed member is attached to the base assembly to allow the head unit to rotate relative to the base assembly (see Von der Ohe Fig. 3 and machine translation pages 15-16, lines 608-642 where the fixed member includes the support/carrier part (believed to be ref.#69) with the arms for holding the nozzles, the drive block 56 and the drive 58 and is attached to the base assembly that includes lifting device 67 and allows the rotating part of the head unit to rotate relatively to the base assembly).  It is noted that Applicant’s claim recitations uses broad language “mounting structure,” “fixed member,” “spinning member,” “base assembly,” etc., and the words of the claim must be given their plain meaning under the broadest reasonable interpretation (see MPEP 2111.01(I)) and that claims limitations that are not part of the claim will not be imported from the Specification (see MPEP 2111.01(II)).  If Applicant intends a narrower meaning, then said narrowing limitations must be included in the claim language.  As currently written, the recitations of claim 1 have been given their broadest reasonable interpretation and Von der Ohe discloses the claim limitations as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714